Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, the molecular weight of the TPU is unclear because the type of molecular weight is not claimed, i.e. mass average, weight average, volume average molecular weight.  Therefore, the applicant’s intent is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,933,759 to Hoeschele.
As to claim 21, Hoeschele discloses methods for producing films (shaped bodies) using a powder-based construction process including heat-fused coatings that are applied as layers, i.e. films (8:45-55) comprising a thermoplastic polyurethane that is storage stable (1:31-32) and heat activatable at 110 to 230°C (8:58) wherein the TPU is a solid until heated (powder) and has blocked (end groups) on the polyisocyanate and the polyisocyanate reactive (polyol) component (1:30-40).  The end groups dissociate to allow for the reaction between the previous blocked NCO and OH groups (4:1-52).
As to claim 22, Hoeschele discloses the content of monofunctional blocking agents ranges from 0.03 to 0.60 based on all reactants used (1: 45-52).
As to claims 23-26, Hoeschele discloses low molecular weight chain extenders (less than 250 g/mol) are used in the reaction product (3:12-23).
As to claim 28, Hoeschele discloses hexamethylene 1,6-diisocyanate as a suitable isocyanate component (Composition B) or 4,4-methylene bis (cyclohexyl isocyanate (Composition A).
As to claim 29, Hoeschele discloses polyether polyols the preferred polyol in composition A and polyester polyols are the preferred polyol in composition B.
As to claim 30, Hoeschele discloses an average particle size (taken to meet average particle size d50) of 35 microns (Composition B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2015/109143 to Vontorcik et al. in view of U.S. Patent No. 3,933,759 to Hoeschele
As to claims 21-30, Vontorcik discloses a method of fabricating a three-dimensional object comprising the steps of fusing layers of powder so as to form the 3D object wherein the powder comprises a thermoplastic polyurethane a polyether polyol (0056), a chain extender (0056-0062), and 4,4’-methylenebis (phenyl isocyanate (0036), wherein the TPU has a number average molecular weight of 31,000 (0023, Table 1) and the TPU has a d50 particle size distribution of 20 to 100 microns (0088).
The difference between Vontorcik and the claimed invention is the presence of end groups on the TPU.
Hoeschele discloses methods for producing films (shaped bodies) using a powder-based construction process including heat-fused coatings (same as Vontorcik) that are applied as layers, i.e. films (8:45-55) comprising a thermoplastic polyurethane that is storage stable (1:31-32) and heat activatable at 110 to 230°C (8:58) wherein the TPU is a solid until heated (powder) and has blocked (end groups) on the polyisocyanate and the polyisocyanate reactive (polyol) component (1:30-40).  The end groups dissociate to allow for the reaction between the previous blocked NCO and OH groups (4:1-52).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the blocking chemistry of Hoeschele on the TPU powders of Vontorcik to provide a powdered TPU that exhibits low melt viscosities, which permits less critical control of the time/temperature cycles during the fusion process and still provide good physical properites (1:20-27).  Furthermore, the blocking chemistry provides increased storage stability that allows for the transport of the powders to locations outside of the lab/factory without adversely affecting the properties of the powder with crosslinking/reacting during the storage period (1:32).


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,940,750 to Rosthauser in view of U.S. Patent No. 3,933,759 to Hoeschele.
As to claim 31, Rosthauser discloses a thermoplastic powdered polyurethane comprising the reaction product of a polyisocyanate component and a polyol component (Abstract), wherein the composition further comprises a fully blocked polyisocyanate that is built into the powdered polyurethane and reacts with the powder when the powder is used in its intended application area (10:52-67).  Rosthauser discloses that the powders can be used in an in-the-mold coating to provide layers of the TPU powders, which is taken to meet “powder-based layer construction” (17:67-18:5).
Rosthauser does not teach the de-blocking temperature.
Hoeschele discloses heat-activatable polyurethane powders containing blocked isocyanates and blocked isocyanate reactive component wherein the powders of the invention 
Accordingly, it would have been obvious to a person of ordinary skill in the art that the blocked isocyanates used in Rosthauser dissociate (de-block) at a temperature range of 110 to 230°C as taught in Hoeschele.  Furthermore, it would have been obvious to use the blocked isocyanate taught in Hoeschele in the composition of Rosthauser to provide a heat-activatable powdered polyurethane that can be used in one- or two-part systems that avoid problems associated with solvents, exhibit lower melt viscosities at temperatures sufficiently below the point of polymer degradation to permit less critical control of time/temperature cycles during fusion and still provide good physical properties (1:20-27).
As to claim 32, Rosthauser discloses 100% of the TPU powders have a particle size of 100 to 315 microns (Table 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763